Exhibit 4.13 THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE Date of Issuance Void after April 16, 2012 April 16, 2022 VIVEVE, INC. WARRANT TO PURCHASE SHARES OF PREFERRED STOCK For the Purchase Price of Warrant stipulated in that certain Note and Warrant Purchase Agreement (the "Purchase Agreement") dated as of November 30, 2011, as amended, among the Company, Lender and certain other investors, the receipt and sufficiency of which is hereby acknowledged, this Warrant is issued to 5AM Ventures II, LP or its assigns (the "Holder") by VIVEVE, INC., a Delaware corporation (the "Company"). Capitalized terms not defined herein shall have the meaning set forth in the Purchase Agreement. 1.
